PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT

                     No. 13-3535
DR. NEVILLE M. MIRZA, M.D., on assignment of N.G.,
                        Appellant

                          v.

INSURANCE ADMINISTRATOR OF AMERICA, INC.;
THE CHALLENGE PRINTING OF THE CAROLINAS,
        INC.; JOHN/JANE DOES 1-10;
      ABC CORP. 1-10; ABC PARTNERSHIPS
                   _____________

    On Appeal from the United States District Court
           for the District of New Jersey
        (D.C. Civil Action No. 1-12-cv-07370)
      District Judge: Honorable Renee M. Bumb
                   _____________

                Argued: May 19, 2015

Before: FUENTES, GREENAWAY, JR., and SLOVITER,
                  Circuit Judges
           (Opinion Filed: August 26, 2015)
Matthew R. Major, Esq. [ARGUED]
Michael J. Smikun, Esq.
Callagy Law
650 From Road
Suite 565
Paramus, NJ 07652

      Attorneys for Appellant, Dr. Neville Mirza, M.D., on
assignment of N.G.

Natalie D’Amora, Esq.
Archer & Greiner
1650 Market Street
One Liberty Place, 32nd Floor
Philadelphia, PA 19103

      Attorneys for Appellee, Insurance Administrator of
America, Inc.

Natalie D’Amora, Esq.
Archer & Greiner
1650 Market Street
One Liberty Place, 32nd Floor
Philadelphia, PA 19103

Mark J. Oberstaedt, Esq. [ARGUED]
Archer & Greiner
One Centennial Square
33 East Euclid Avenue
Haddonfield, NJ 08033




                                2
      Attorneys for Appellee, The Challenge Printing of the
Carolinas, Inc.



                 OPINION OF THE COURT



FUENTES, Circuit Judge.

       The regulations implementing the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29
U.S.C. § 1001 et seq., provide that when a plan administrator
denies a request for benefits, it must set forth a “description
of the plan’s review procedures and the time limits applicable
to such procedures, including a statement of the claimant’s
right to bring a civil action.” 29 C.F.R. § 2560.503-
1(g)(1)(iv). The ERISA plan at issue in this case contains a
one-year deadline for filing a civil action. Appellant Dr.
Neville Mirza received a benefits denial letter advising him of
his right to judicial review, but it did not mention the time
limit for doing so. The principal question we address is
whether plan administrators must inform claimants, of plan-
imposed deadlines for judicial review, in their notifications
denying benefits. We hold that they must, and that the
appropriate remedy for this regulatory violation is to set aside
the plan’s time limit and apply the limitations period from the
most analogous state-law cause of action—here, New
Jersey’s six-year deadline for breach of contract claims.
Because Mirza filed his complaint before the expiration of
this six-year limitations period, we vacate and remand for
further proceedings.




                                 3
                              I.

       “N.G.” is an employee of The Challenge Printing
Company of the Carolinas (“Challenge”) and a participant in
her employer’s ERISA plan. The plan documents contain a
section on claims procedures, which provides a framework
for the submission and review of claims for benefits. If a
claimant receives an adverse initial benefit decision, she may
appeal that determination through an internal review process.
Once the claimant exhausts that process and receives a final
decision from the plan administrator, the claimant has one
year to bring a legal action for benefits.

       In April 2010, N.G. consulted with Dr. Neville Mirza
about severe back pain she was experiencing. Mirza
diagnosed N.G. with a herniated disc and recommended she
undergo an endoscopic discectomy. N.G. agreed to the
proposed treatment plan and executed an assignment of
benefits form that assigned to Mirza “any and all rights that
[N.G.] may have including but not limited to [her] [personal
injury protection] carrier for any payment of outstanding
medical bills incurred with [Mirza].” App. 174. The parties
agree that through this assignment Mirza stepped into the
shoes of N.G. for purposes of pursuing any rights the latter
might have under ERISA. Mirza performed the procedure on
N.G.’s back and submitted a claim for $34,500 to Insurance
Administrator of America (“Insurance Administrator”), the
company charged with processing claims under Challenge’s
ERISA plan.

      Insurance Administrator first denied the claim on June
2, 2010, explaining that supporting documentation was
missing. Mirza submitted additional documents in response




                                   4
to this denial, but the claim was denied again. Mirza worked
his way through the internal review process and, on August
12, 2010, he received a letter denying his final appeal.
Insurance Administrator found that the medical procedure on
N.G.’s back was not a covered benefit because it was
medically investigational. At the end of the letter, Insurance
Administrator informed Mirza of his “right to bring a civil
action under ERISA § 502(a)” if he was not content with this
final decision.1 App. 233. Neither the August 12 letter nor
any of the earlier denials mentioned that, under the plan,
Mirza had one year from the date of the final benefits denial
to seek judicial review. At some point after Mirza received
the August 12 letter, he retained the law firm of Callagy Law.

       Around the same time that N.G. first visited Mirza in
April 2010, she also met with Spine Orthopedics Sports
(“Spine”). N.G. likewise assigned her benefits to Spine,
which, after providing anesthesia services to N.G., submitted
a claim to Insurance Administrator for benefits under the
ERISA plan. After Insurance Administrator made only
partial payment on the claim, Spine, like Mirza, retained
Callagy Law to represent it in the benefits dispute. On
November 23, 2010, an employee from Insurance
Administrator spoke on the telephone with someone from
Callagy Law about Spine’s claim for benefits. It is not clear
what was said on this phone call. According to Insurance
Administrator, its employee read verbatim the plan language
about the one-year deadline for filing suit following the final
denial of benefits. By Callagy Law’s account, the employee
from Insurance Administrator said only that “a patient self-


1
    Section 502(a) is codified in 29 U.S.C. § 1132(a).




                                  5
funded plan allows 12 months to appeal.” App. 176 (internal
quotation marks omitted). Several months later, an attorney
from Callagy Law, in connection with its representation of
Spine, requested a copy of the ERISA plan documents, which
included the time limit for judicial review. Callagy Law
received the plan documents on April 11, 2011. While the
parties debate the substance of the November 23, 2010 phone
call, it is undisputed that the first time either Mirza or Callagy
Law received written notice of the one-year deadline was on
April 11, 2011.

        On March 8, 2012—almost 19 months after he
received the August 12, 2010 denial letter—Mirza sued
Insurance Administrator for unpaid benefits.2           Mirza
thereafter filed an amended complaint, this time against both
Insurance Administrator and Challenge (collectively,
“Defendants”), asserting breach of contract (Count One), and
claims under 29 U.S.C. § 1132(a) for violating ERISA by
improperly denying benefits (Count Two) and for an
administrator’s failure to supply requested information
(Count Three). The District Court granted Defendants’
motion to dismiss as to Counts One and Three—neither of
which is the subject of this appeal—and denied it as to Count
Two. With respect to Count Two, the District Court directed
the parties to exchange information on the issue of whether
the claim was time-barred in light of the plan’s one-year
limitations period. Following limited discovery, the District
Court converted the motion to dismiss into one for summary
judgment and ruled for Defendants.



2
    Spine is not a party to this litigation.




                                     6
        The District Court disposed of Mirza’s claim for
benefits through a three-step analysis. First, it held the plan’s
one-year deadline for seeking judicial review was enforceable
because it was not unreasonable. Next, it observed that,
absent equitable tolling, Mirza’s suit was time-barred because
it was filed more than one year after the final denial of
benefits. Finally, the District Court found Mirza was not
entitled to equitable tolling because he had notice of the one-
year deadline for suing Defendants. Recognizing there was
no evidence that Mirza himself was aware of the deadline, the
District Court imputed Callagy Law’s knowledge to Mirza.
In its view, “[Mirza], through his counsel, was on notice of
the time limit well in advance of the August 12, 2011 statute
of limitations end date. [Mirza’s] counsel was notified of the
time limit orally on November 23, 2010 and received a copy
of the plan on April 11, 2011 in connection with the Spine
appeal, which dealt with the same patient—N.G.—and same
plan.” Mirza v. Ins. Adm’r of Am., Inc., No. 12-7370, 2013
WL 5642587, at *5 (D.N.J. July 19, 2013). Because it held
Mirza had notice of the contractual time limitation, the
District Court said it did not need to address Mirza’s
argument that Defendants violated ERISA by not specifically
informing him of the one-year deadline in the August 12
denial letter.3


3
  The District Court had jurisdiction under 28 U.S.C. §§ 1331
and 1367, and we have jurisdiction to review the District
Court’s final order under 28 U.S.C. § 1291. We exercise
plenary review over the District Court’s grant of summary
judgment and will affirm only if, “viewing the underlying
facts and all reasonable inferences therefrom in the light most
favorable to the party opposing the motion, we conclude that




                                 7
                              II.

       Our approach to this case proceeds along a different
path from that taken by the District Court because we do not
find equitable tolling to be an obstacle, or even relevant, to
Mirza’s claim. Instead, we focus our analysis on the issue the
District Court avoided, namely, whether Defendants violated
their regulatory obligations by failing to include the plan-
imposed one-year time limit for seeking judicial review in the
letter denying Mirza’s request for benefits.4 We do so
because that issue—and not equitable tolling—controls.
       ERISA provides that a participant or beneficiary may
bring a civil action “to recover benefits due to him under the
terms of his plan.” 29 U.S.C. § 1132(a)(1)(B). The statute,
however, does not prescribe any limitations period for filing
such an action. When a statute does not provide a limitations
period for filing a claim, we borrow the statute of limitations
from the most analogous state-law claim, which in this case is
breach of contract. See Hahnemann Univ. Hosp. v. All Shore,


a reasonable jury could not rule for the nonmoving party.”
E.E.O.C. v. Allstate Ins. Co., 778 F.3d 444, 448 (3d Cir.
2015) (internal citations and quotation marks omitted).
4
  We see no reason to remand to the District Court to decide
this issue in the first instance. It is “generally appropriate”
for an appellate court to reach the merits of an issue not
decided by the district court if “the factual record is
developed and the issues provide purely legal questions, upon
which an appellate court exercises plenary review.” Hudson
United Bank v. LiTenda Mortg. Corp., 142 F.3d 151, 159 (3d
Cir. 1998).




                                8
Inc., 514 F.3d 300, 305-06 (3d Cir. 2008). The parties agree
the default limitations period for Mirza’s claim is six years,
which is the deadline for filing a breach of contract action
under New Jersey law. See N.J. Stat. Ann. § 2A:14-1.
However, because an ERISA plan is nothing more than a
contract, parties may agree to a shorter limitations period so
long as the contractual period is not unreasonable. See
Hahnemann Univ., 514 F.3d at 306.

        The ERISA plan here provides that “no legal action
may be commenced or maintained to recover benefits under
the Plan more than 12 months after the final review/appeal
decision by the Plan Administrator has been rendered.” App.
155. Mirza’s suit is facially time-barred because he received
the final denial letter on August 12, 2010, but he did not file
suit until March 8, 2012. Mirza’s pursuit of benefits is
therefore doomed unless he can persuade us of a reason to toll
or set aside the plan’s contractual deadline. To that end,
Mirza does not claim on appeal that the one-year deadline is
unreasonably short. Instead, he first argues that equitable
tolling is warranted because he had no actual notice of the
one-year deadline for suing Defendants. Mirza points out that
the only supposed evidence of notice is that his retained law
firm, Callagy Law, in connection with representing another
client, Spine, was informed of the contractual limitation on a
phone call and received a copy of the plan documents. In
those circumstances, Mirza maintains, we cannot attribute
Callagy Law’s knowledge to him. Second, Mirza urges us to
either equitably toll or set aside the one-year deadline for
filing suit because Insurance Administrator was required to,
but did not, inform him of the time limit for judicial review in
its adverse benefit determination. We discuss the second
argument first.




                                 9
                              A.

       ERISA tasks the Secretary of Labor with promulgating
regulations governing the claims procedure process. 29
U.S.C. § 1133. Exercising that authority, the Department of
Labor issued extensive regulations setting forth the minimum
requirements for plan procedures pertaining to claims for
benefits. See generally 29 C.F.R. § 2560.503-1. One
subsection of those regulations is at the core of this case.

        Subsection (g), titled “[m]anner and content of
notification of benefit determination,” provides that the plan
administrator shall provide a claimant with written
notification of any adverse benefit determination.          Id.
§ 2560.503-1(g)(1). And in those written notifications, the
administrator shall set forth a “description of the plan’s
review procedures and the time limits applicable to such
procedures, including a statement of the claimant’s right to
bring a civil action under section 502(a) of the Act following
an adverse benefit determination.”            Id. § 2560.503-
1(g)(1)(iv). We must decide whether this regulation requires
plan administrators to inform claimants of plan-imposed time
limits for bringing civil actions in their adverse benefit
determinations. If it does, Defendants violated this provision
by not including the plan deadline in the August 12, 2010
letter denying Mirza’s benefits.

       As with any exercise in statutory interpretation, we
begin with the text. The parties, of course, offer competing
visions of what this regulation mandates. A claimant’s “right
to bring a civil action,” Mirza says, is one of the “review
procedures” for which “time limits” must be disclosed.




                               10
Defendants respond that § 2560.503-1(g)(1)(iv) refers to two
distinct requirements. The first requirement is based on the
text that precedes the comma (i.e., notice of the plan’s review
procedures and applicable time limits for those procedures),
and the second is based on the text that follows (i.e., notice of
the right to sue). In other words, Defendants take the position
that the notice of the right to sue is in addition to and entirely
separate from the notice of the plan’s review procedures. As
one district court put it, “[t]hat the regulation requires
notification of time limits for plan review procedures but says
nothing about time limits with respect to civil actions
suggests that the [Department of Labor] did not intend to
require such a time limit notification in the benefit
determination.” Heimeshoff v. Hartford Life & Accident Ins.
Co., No. 10-1813, 2012 WL 171325, at *6 (D. Conn. Jan. 20,
2012), aff’d, 496 F. App’x 129 (2d Cir. 2012), aff’d, 134 S.
Ct. 604 (2013). This makes sense, Defendants believe,
because a civil action seeking remedies under the plan is a
separate review process from those contemplated by the
internal claims proceedings.

       We disagree with Defendants’ view and find the plain
language of the regulation supports Mirza’s construction. For
purposes of interpretation, the most important word in the
sentence is “including.” “[I]ncluding” modifies the word
“description,” which is followed by a prepositional phrase
explaining what must be described—the plan’s review
procedures and applicable time limits for those procedures. If
the description of the review procedures must “includ[e]” a
statement concerning civil actions, then civil actions are
logically one of the review procedures envisioned by the
Department of Labor. And as with any other review




                                 11
procedure, the administrator must disclose the plan’s
applicable time limits.

       Defendants’ arguments to the contrary fail to explain
how the clause regarding the right to sue fits within the
structure of the sentence. The argument that the language
speaks to time limits for plan procedures but is silent as to
time limits for civil actions reads the word “including” out of
the regulation. It also assumes, without explanation, that civil
actions cannot be considered plan review procedures. But
that interpretation contravenes the text of the regulation. In
any case, to the extent § 2560.503-1(g)(1)(iv) is ambiguous,
we construe it broadly and in favor of Mirza because ERISA
is a remedial statute. See Brown v. J.B. Hunt Transp. Servs.,
Inc., 586 F.3d 1079, 1086 (8th Cir. 2009).

       Both Courts of Appeals that have addressed this issue
agree with our interpretation of the regulation. See Moyer v.
Metro. Life Ins. Co., 762 F.3d 503, 505 (6th Cir. 2014) (“We
agree with [claimant] that on the date his revocation letter
was sent, it was required to include the time limit for judicial
review.”); id. (“The claimant’s right to bring a civil action is
expressly included as a part of those procedures for which
applicable time limits must be provided.”); Ortega
Candelaria v. Orthobiologics LLC, 661 F.3d 675, 680 (1st
Cir. 2011) (“[Defendant] was required by federal regulation
to provide [plaintiff] with notice of his right to bring suit
under ERISA, and the time frame for doing so, when it denied
his request for benefits.”); id. at 680 n.7 (“We think it clear
that the term ‘including’ indicates that an ERISA action is
considered one of the ‘review procedures’ and thus notice of
the time limit must be provided.”).




                                12
       Defendants direct us to two other cases from the
Courts of Appeals. See Scharff v. Raytheon Co. Short Term
Disability Plan, 581 F.3d 899 (9th Cir. 2009); Heimeshoff v.
Hartford Life & Accident Ins. Co., 496 F. App’x 129 (2d Cir.
2012) (unpublished). In Scharff, the benefits denial letter
mentioned the claimant’s right to bring an ERISA action but
did not reference the plan’s contractual one-year limitations
period. 581 F.3d at 902-03. When the plaintiff filed an
untimely suit, she did not rely on § 2560.503-1(g)(1)(iv) to
excuse delay. Rather, she argued that, by failing to disclose
the deadline, the defendant violated the “reasonable
expectations doctrine,” which, the court explained, has been
incorporated into ERISA federal common law. Id. at 903-05.
The court disagreed, and held that the defendant’s disclosures
in other documents were sufficient. Id. at 906. Scharff is not
helpful to Defendants here because it was decided under
federal common law and the court did not even mention
§ 2560.503-1(g)(1)(iv), much less interpret it. Similarly, in
Heimeshoff, an unpublished case, the Second Circuit also did
not speak to the meaning of this provision. 496 F. App’x at
130. The plaintiff there urged the court to find that
§ 2560.503-1(g)(1)(iv) requires the disclosure of time limits
for civil actions. But the court said it “need not address this
issue” because the plaintiff had notice of the limitation and
was therefore not entitled to equitable tolling.5 Id. at 130-31.




5
  For reasons explained below, we disagree with the finding
in Heimeshoff that a claimant’s notice of the filing deadline
can work to the benefit of a defendant who violates the terms
of § 2560.503-1(g)(1)(iv).




                                13
       In addition to the regulatory text and the relevant
decisions from the Courts of Appeals, practical considerations
also support our interpretation of the regulation. For starters,
this case exemplifies how, were we to endorse Defendants’
position, plan administrators could easily hide the ball and
obstruct access to the courts. The ERISA plan at issue here is
ninety-one pages. The one-year time limit is buried on page
seventy-three of the plan. The August 12 letter denying
Mirza’s final appeal is only five pages. Which is a claimant
more likely to read—a ninety-one page description of the
entire plan or a five-page letter that just denied thousands of
dollars in requested benefits? Furthermore, by not creating a
statute of limitations for ERISA actions brought under 29
U.S.C. § 1132(a), Congress, in effect, delegated this authority
to plan administrators and fiduciaries to come up with their
own deadlines for judicial review. Without the plan-imposed
deadline here, we would have applied the New Jersey statute
of limitations for breach of contract, and Mirza would have
had six years to file suit. The plan substantially narrowed that
window, shortening the deadline from six years to one.
While this was likely reasonable as a matter of contract law,
the Department of Labor obviously thought it important to
make sure claimants were aware of these substantially
reduced limitations periods. One very simple solution, which
imposes a trivial burden on plan administrators, is to require
them to inform claimants of deadlines for judicial review in
the documents claimants are most likely to actually read—
adverse benefit determinations. Section 2560.503-1(g)(1)(iv)
does just that.

       Defendants offer additional arguments against finding
a regulatory violation. They suggest that Mirza’s reading of
the regulation would put plan administrators in the precarious




                                14
position of having to provide legal advice to plan participants.
Defendants argue that, where an ERISA plan itself does not
contain a limitations period, the administrators would have to
research the applicable statute of limitations for judicial
review, which may vary from state to state and claimant to
claimant. These are reasonable concerns, but our holding is
narrower than that feared by Defendants. We conclude only
that § 2560.503-1(g)(1)(iv) requires written disclosure of
plan-imposed time limits on the right to bring a civil action.
We express no view on the applicability of this provision to
ERISA plans that are silent as to limitations periods and thus
borrow from analogous state-law claims.

        Defendants argue that ERISA requires only substantial
compliance, not strict compliance, and that, at most, any
shortcoming in the denial letter was a technical violation of
the regulations. We acknowledge courts have found that, as
Defendants observe, substantial compliance with ERISA’s
notice requirements is all that is necessary. See, e.g.,
Gagliano v. Reliance Standard Life Ins. Co., 547 F.3d 230,
237 (4th Cir. 2008). We agree with the Sixth Circuit in
concluding that the “failure to include the judicial review time
limits in the adverse benefit determination letter renders the
letter not in substantial compliance with § 1133.” Moyer, 762
F.3d at 506. One of the purposes of 29 U.S.C. § 1133, which
is the statutory foundation for the regulations governing
claims procedures, is to provide claimants with adequate
information to ensure effective judicial review. See id. at
507; Brown, 586 F.3d at 1086. The disclosure of a reduced
time limitation in a denial letter ensures a fair opportunity to
review by making it readily apparent to a claimant that he or




                                15
she may have only one year—or even much less than that6—
before the courthouse doors close.

        Accordingly, we hold that 29 C.F.R. § 2560.503-
1(g)(1)(iv) requires that adverse benefit determinations set
forth any plan-imposed time limit for seeking judicial review.
Without this time limit, a notification is not in substantial
compliance with ERISA. Defendants in this case violated
this regulation by not including in the August 12, 2010 denial
letter the plan’s one-year deadline for bringing a civil action.

                               B.

       According to Defendants, none of our analysis thus far
matters. They argue that regardless of whether there is a
regulatory violation, there is no basis for equitably tolling the
contractual limitation because Mirza was on notice of the
one-year filing deadline. The District Court agreed. It found
that Mirza’s law firm, Callagy Law, was informed of the time
limit during a November 2010 phone call and received the
plan documents with the deadline in April 2011. Though
Callagy Law acquired this information during its
representation of another client (Spine), the District Court
nonetheless imputed Callagy Law’s notice to Mirza.

       Assuming Mirza was in fact on notice, Defendants’
argument is not without some support. As mentioned earlier,
the Second Circuit, in an unpublished opinion, concluded that


6
  See, e.g., Northlake Reg’l Med. Ctr. v. Waffle House Sys.
Emp. Benefit Plan, 160 F.3d 1301, 1304 (11th Cir. 1998)
(finding ninety-day deadline reasonable).




                                 16
a claimant’s delay in filing her ERISA suit could not be saved
by the defendant’s alleged violation of § 2560.503-1(g)(1)(iv)
because she conceded she had a copy of the plan that
contained the three-year limitations provision.               See
Heimeshoff, 496 F. App’x at 130-31. Because she had actual
notice, she was not entitled to equitable tolling. Id. at 131-32.
In addition, Defendants attempt to distinguish the two
decisions from the Courts of Appeals finding that the
disclosure of time limits is required by arguing that the
claimants in those cases unambiguously did not have notice
of the plan’s deadline.7 In those circumstances, Defendants
say, it was appropriate to equitably toll the limitations period.
By contrast, Mirza was on notice and there is no similar basis
for excusing his untimely filing.

       Though we have some doubt as to whether the District
Court erred in finding Mirza on notice through his law firm,8
we need not decide that issue. In our view, the doctrine of
equitable tolling should not bear on Mirza’s case. If we



7
  Moyer, 762 F.3d at 505 (“Being unaware of the contractual
time limit, [claimant] filed his complaint late.”); Ortega
Candelaria, 661 F.3d at 681 (“It is uncontested that
[defendant] never informed [claimant] of the one-year
limitation.”).
8
  See Epright v. Envtl. Res. Mgmt., Inc. Health & Welfare
Plan, 81 F.3d 335, 342 (3d Cir. 1996) (“The fact that
[plaintiff’s] attorney had a copy of the plan, and thus the
means to ascertain the proper steps for requesting review, in
no way excuses [defendant’s] failure to comply with the
Department of Labor’s regulations.”).




                                 17
allowed plan administrators in these circumstances to respond
to untimely suits by arguing that claimants were either on
notice of the contractual deadline or otherwise failed to
exercise reasonable diligence, plan administrators would have
no reason at all to comply with their obligation to include
contractual time limits for judicial review in benefit denial
letters. Instead, they could almost invariably argue that the
contractual deadline was in the plan documents and that
claimants are charged with knowledge of this fact. But that
approach would render hollow the important disclosure
function of § 2560.503-1(g)(1)(iv). As we mentioned earlier,
we believe claimants are much more likely to read benefit
denial letters than the voluminous descriptions of their entire
ERISA plans.

        The better course here is to set aside the plan’s one-
year deadline for filing suit. We have previously found that
“[w]hen a letter terminating or denying Plan benefits does not
explain the proper steps for pursuing review of the
termination or denial, the Plan’s time bar for such a review is
not triggered.” Epright, 81 F.3d at 342.9 Because the denial
letter Mirza received on August 12, 2010 did not comply with
the regulatory requirements, the one-year deadline for judicial


9
  See also Syed v. Hercules Inc., 214 F.3d 155, 162 (3d Cir.
2000) (“Where a termination letter does not comply with the
statutory and regulatory requirements, the time limits for
bringing an administrative appeal are not enforced against the
claimant.”); Burke v. Kodak Ret. Income Plan, 336 F.3d 103,
107 (2d Cir. 2003) (same); White v. Jacobs Eng’g Grp. Long
Term Disability Benefit Plan, 896 F.2d 344, 350 (9th Cir.
1989) (same).




                               18
review was not triggered. We will instead borrow the statute
of limitations from the most analogous state-law claim, which
the parties agree is New Jersey’s six-year deadline for breach
of contract actions.      See N.J. Stat. Ann. § 2A:14-1;
Hahnemann Univ., 514 F.3d at 305-06. Mirza filed his
complaint on March 8, 2012, well before the six-year
limitations period for breach of contract expired.
Accordingly, the District Court erred by dismissing his suit as
untimely.

                             III.

       For the foregoing reasons, we vacate the order of the
District Court and remand for further proceedings consistent
with this opinion.




                               19